DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 06/21/2022. 
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “The Office Action alleges that it would have been obvious to combine Takamiya's pixel addition with Liu. However, Applicant respectfully disagrees, at least because the imaging arrangement of Takamiya is structurally different from that of Liu. In Liu, a microlens 530 is provided above four phase-detection pixels 511, 512, 513, 514 and centered therebetween. See Figs. SC and 6 and Paragraphs [0044]-[0045]. On the other hand, in Takamiya, an on-chip microlens is provided for each pixel for the pupil divide function. See Figs. 17A-17B and Paragraph [0111]. Therefore, in Takamiya, the correlation calculation direction is the row direction, and the addition direction is the column direction perpendicular to the correlation calculation direction. As such, the pixel signals used for correlation calculations are fundamentally different between Takamiya and Liu, and Takamiya's pixel addition would not be applicable to Liu.”
Examiner’s Response: Examiner respectfully disagrees. While the pixel structures of Liu and Takamiya are different, both pixel structures produce two phase difference pixel signals which are used for phase difference calculations. The method of using phase difference detection to determine focus using the two phase difference pixel signals is fundamentally the same (Liu, Figs. 10-12, Paragraph 0007, 0065-0074, Takamiya, Fig. 11, Paragraph 0010, 0080-0083). 
Takamiya performs addition of A pixel signals in the column direction and addition of B pixel signals in the column direction to improve the signal to noise ratio so that pixel signals at a low luminance can be made effective (Takamiya, Paragraph 0063). Applying the teaching of adding pixel signals of A phase difference signals and B phase difference signals in the column direction to Liu would similarly improve the signal to noise ratio for the A and B phase difference signals of Liu. Applicant has not disclosed how pixel addition would not be applicable to Liu.
Liu and Takamiya further disclose row, column, and correlation calculation directions, see full rejection below. 
Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
Claim 13 recites: “performing AD conversion on signals from the pixels by AD conversion circuits; in a first correlation calculation operation, wherein each one AD conversion circuit is arranged for each column of the image sensor and the signals of the pixels are transferred to the AD conversion circuits in the column direction, executing:”. 
Examiner suggests amending the limitation to: “performing AD conversion on signals from the pixels by AD conversion circuits, wherein each one AD conversion circuit is arranged for each column of the image sensor and the signals of the pixels are transferred to the AD conversion circuits in the column direction; in a first correlation calculation operation, executing:”

Claim 14 recites: “performing AD conversion on signals from the pixels by AD conversion circuits; in a first correlation calculation operation, where in each one AD conversion circuit is arranged for each column of the image sensor and the signals of the pixels are transferred to the AD conversion circuits in the column direction, executing:”.
Examiner suggests amending the limitation to: “performing AD conversion on signals from the pixels by AD conversion circuits, where in each one AD conversion circuit is arranged for each column of the image sensor and the signals of the pixels are transferred to the AD conversion circuits in the column direction, in a first correlation calculation operation, executing:”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first correlation calculation direction" in lines 12-13. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second correlation calculation direction" in line 22. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4 and 8-9 are rejected as being dependent on claim 1.

Claim 13 recites the limitation "the first correlation calculation direction" in line 12-13. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the second correlation calculation direction" in line 24-25. There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the first correlation calculation direction" in line 13-14. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second correlation calculation direction" in line 25-26. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0041525 A1) in view of Takamiya (US 2011/0199506 A1) ) in view of Fettig et al. (US 2016/0286108 A1) in view of Martinussen (US 2012/0249851 A1).

Regarding claim 1, Liu et al. (hereafter referred as Liu) teaches an image capturing apparatus (Liu, Fig. 1) comprising:
 an image sensor in which pixels are arrayed in a row direction and a column direction (Liu, Fig. 8), including a plurality of photodiodes arrayed in the row and the column direction with respect to one microlens (Liu, Fig. 5C, Figs. 8 and 12, multi-pixel phase-difference detectors 800, Paragraphs 0062-0063 and 0073); and 
at least one processor or circuit (Liu, Fig. 14, phase-processing module 1420. Paragraph 0085) configured to function as a calculation unit configured, in a first correlation calculation operation (Liu, Fig. 12, Paragraph 0073-0075), to execute (a) using signals in a first imaging area (Liu, Fig. 12, The first imaging area is the left phase pixels.) to form a first line signal in which the signals line up in a first correlation calculation direction (Liu, Figs. 8 and 12, phase-detection diagonal 833, Paragraph 0073), (b) using signals in a second imaging area (Liu, Fig. 12, The second imaging area is the right pixels) to form a second line signal in which the signals line up in the first correlation calculation direction (Liu, Figs. 8 and 12, phase-detection diagonal 833, Paragraph 0073), and (c) performing a correlation calculation using the first line signal and the second line signal (Liu, Fig. 12, Paragraph 0073-0075), and 
configured, in a second correlation calculation operation (Liu, Fig. 10, Paragraphs 0065-0066), to execute (a) using signals in the first imaging area to form a third line signal in which the signals line up in the second correlation calculation direction (Liu, Fig. 10, Paragraphs 0065-0066, 0078 and 0085, Left phase pixels used to form a horizontal line profile. The second correlation calculation direction is the horizontal direction.), (b) using signals in the second imaging area to form a fourth line signal in which the signals line up in the second correlation calculation direction (Liu, Fig. 10, Paragraphs 0065-0066, 0078 and 0085, Right phase pixels form a second horizontal line profile.), and (c) performing a correlation calculation using the third line signal and the fourth line signal (Liu, Fig. 10, Paragraphs 0065-0066, 0078 and 0085, the horizontal line profiles are compared with each other.), 
wherein the first correlation calculation direction in the first correlation calculation operation is an oblique direction relative to a horizontal direction of the image capturing apparatus (Liu, Fig. 5C, Figs. 8 and 12, Paragraphs 0062-0063 and 0073, The first correlation calculation direction is the diagonal direction.), and the second correlation calculation direction in the second correlation calculation operation is a horizontal direction of the image capturing apparatus (Liu, Fig. 10, Paragraphs 0065-0066, 0078 and 0085, The second correlation calculation direction is the horizontal direction.).
However, Liu does not teach each of the pixels including a plurality of photodiodes arrayed in the row and the column direction with respect to one microlens; AD conversion circuits configured to perform AD conversion on signals from the pixels, wherein each one AD conversion circuit is arranged for each column of the image sensor and the signals of the pixels are transferred to the AD conversion circuits in the column direction; (a) adding signals from photodiodes whose relative position to each microlens in each pixel is the same in a first imaging area in the column direction that differs from two directions, which are (i) the first correlation calculation direction and (ii) a direction perpendicular to the first correlation calculation direction, to form a first line signal in which the added signals line up in the first correlation calculation direction, (b) adding signals from photodiodes whose relative position to each microlens in each pixel is the same in a second imaging area in the column direction to form a second line signal in which the added signals line up in the first correlation calculation direction; to execute (a) adding signals from photodiodes whose relative position to each microlens in each pixel is the same in the first imaging area in a direction perpendicular to the second correlation calculation direction, to form a third line signal in which the added signals line up in the second correlation calculation direction, (b) adding signals from photodiodes whose relative position to each microlens in each pixel is the same in the second imaging area in a direction perpendicular to the second correlation calculation direction.
In reference to Takamiya, Takamiya teaches at least one processor or circuit (Takamiya, Fig. 1, CPU 121) configured to function as a calculation unit configured to execute (a) adding signals in a first imaging area in a the column direction (Takamiya, Fig. 18B, Paragraph 0115) that differs from two directions, which are (i) a correlation calculation direction and (ii) a direction perpendicular to the correlation calculation direction (Takamiya, Fig. 18, The calculation correlation direction is the diagonal/oblique direction.), to form a first line signal in which the added signals line up in the correlation calculation direction (Takamiya, Fig. 18, The added “a” pixels in the vertical direction of lines 32-1 to 32-n form a line in a diagonal/oblique direction.), (b) adding signals in a second imaging area in the column direction to form a second line signal in which the added signals line up in the correlation calculation direction (Takamiya, Fig. 18, Paragraph 0115, The “b” pixels are added in the vertical direction and form a line in a diagonal/oblique direction.), and (c) to perform a correlation calculation using the first line signal and the second line signal (Takamiya, Paragraph 0116), 
adding signals in the first imaging area in a direction perpendicular to a second correlation calculation direction (Takamiya, Fig. 15, 51-6 to 51-10, Pixels are added in a vertical direction and the a second correlation calculation direction is the horizontal direction.), to form a third line signal in which the added signals line up in the second correlation calculation direction (Takamiya, Fig. 15, 51-6 to 51-10, The detection areas of 51-6 to 51-10 are used to form horizontal lines.), (b) adding signals in the second imaging area in a direction perpendicular to the second correlation calculation direction, to form a fourth line signal in which the added signals line up in the second correlation calculation direction (Takamiya, Fig. 15, 51-6 to 51-10, The detection areas of 51-6 to 51-10 are used to form horizontal lines.), and (c) performing a correlation calculation using the third line signal and the fourth line signal (Takamiya, Paragraph 0116).
These arts are analogous since they are both related to phase difference detection in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Liu, with the teaching of adding pixels in the predetermined direction (vertical direction) as seen in Takamiya to improve the signal to noise ratio so that pixel signals at a low luminance can be made effective (Takamiya, Paragraph 0063). Further, by adding pixel signals in the column direction in the invention of Liu, the limitation “adding signals from photodiodes whose relative position to each microlens in each pixel is the same” for each of the first to fourth line signals would be met. For example, in the first correlation calculation operation, pixels 511 (Liu, Fig. 12) from multiple vertical phase-difference detectors 800 (Liu, Fig. 8) in the column direction would be added for the first line signal and pixels 514 (Liu, Fig. 12) from multiple vertical phase-difference detectors 800 (Liu, Fig. 8) in the column direction would be added for the second line signal. In the second correlation calculation operation pixels 511 and 512 (Liu, Fig. 10) from multiple vertical phase-difference detectors 800 (Liu, Fig. 8) in the column direction would be added for the third line signal and pixels 513 and 514 (Liu, Fig. 10) from multiple vertical phase-difference detectors 800 (Liu, Fig. 8) in the column direction would be added for the fourth line signal.
However, the combination of Liu and Takamiya does not each of the pixels including a plurality of photodiodes arrayed in the row and the column direction with respect to one microlens; AD conversion circuits configured to perform AD conversion on signals from the pixels, wherein each one AD conversion circuit is arranged for each column of the image sensor and the signals of the pixels are transferred to the AD conversion circuits in the column direction
In reference to Fettig et al. (hereafter referred as Fettig), Fettig teaches an image sensor in which pixels are arrayed in a row direction and a column direction (Fettig, Figs. 4, 7 and 8), each of the pixels including a plurality of photodiodes (Fettig, Fig. 5, Photodiodes 34, Paragraph 0042) arrayed in the row direction and the column direction directions with respect to one microlens (Fettig, Fig. 2 and 7, Paragraphs 0026 and 0060.); 
These arts are analogous since they are all related to phase difference focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Liu and Takamiya with the pixel structure of Fettig to allow the device to use any pixel for phase detection prevents missing image pixel data, and reduce crosstalk (Fettig, Paragraphs 0005-0006 and 0063), or provide for different resolution mode (Fettig, Paragraph 0047), or detect edges in multiple colors (Fettig, Paragraph 0060). 
However, the combination of Liu, Takamiya and Fettig does not teach AD conversion circuits configured to perform AD conversion on signals from the pixels, wherein each one AD conversion circuit is arranged for each column of the image sensor and the signals of the pixels are transferred to the AD conversion circuits in the column direction
In reference to Martinussen, Martinussen teaches wherein AD conversion circuits configured to perform AD conversion on signals from the pixels, wherein each one AD conversion circuit is arranged for each column of the image sensor and the signals of the pixels are transferred to the AD conversion circuits in the column direction (Martinussen, Fig. 3, Paragraphs 0041-0042,).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Liu, Takamiya and Fettig with the explicit teaching of using an AD conversion circuit for each pixel column as seen in Martinussen to allow the device to perform analog-to-digital conversion of the pixel signals in parallel (Martinussen, Paragraph 0042).
Claims 13 and 14 are rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Liu, Takamiya, Fettig and Martinussen teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein the calculation unit further calculates a defocus amount of the imaging lens from the result of the first and second correlation calculation operations (Liu, Paragraph 0089, Takamiya, Paragraph 0108).

Regarding claim 4, the combination of Liu, Takamiya, Fettig and Martinussen teaches the image capturing apparatus according to claim 1 (see claim 1 analysis), wherein the first correlation calculation direction is a diagonal direction of pixels (Liu, Figs. 8 and 12, phase-detection diagonal 833, Paragraph 0073).

Regarding claim 9, the combination of Liu, Takamiya, Fettig and Martinussen teaches the image capturing apparatus according to claim 2 (see claim 2 analysis), wherein pixels outputting the plurality of line signals are arranged in a parallelogram shape (Liu, Fig. 8, Takamiya, Figs. 15 and 18B, Adding pixels vertically and producing a diagonal line uses pixel signals in a parallelogram shape.).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0041525 A1) in view of Takamiya (US 2011/0199506 A1) in view of Fettig et al. (US 2016/0286108 A1) in view of Martinussen (US 2012/0249851 A1) in view of Kusaka et al. (US 5,410,383).

Regarding claim 8, the combination of Liu, Takamiya, Fettig and Martinussen teaches the image capturing apparatus according to claim 2 (see claim 2 analysis), However, the combination of Liu, Takamiya, Fettig and Martinussen does not teach wherein the calculation unit calculates the phase difference as the result by performing averaging or weighted averaging of the plurality of correlation calculation results.
In reference to Kusaka et al. (hereafter referred as Kusaka), Kusaka teaches wherein the calculation unit calculates the phase difference as the result by performing averaging or weighted averaging of the plurality of correlation calculation results (Kusaka, Column 11, Lines 55-67, Column 12, Lines 1-40).
These arts are analogous since they are related to focus detection in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Liu, Takamiya, Fettig and Martinussen with the method of averaging correlation calculation results as seen in Kusaka to reduce the amount of variation of the final defocus amount and improve stability (Kusaka, Column 2, Lines 12-19, Column 13, Lines 23-26). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698                                                                                                                                                                                             
/JASON A FLOHRE/           Primary Examiner, Art Unit 2696